    Case: 3:20-cr-00112-MJN Doc #: 52 Filed: 08/25/21 Page: 1 of 2 PAGEID #: 253




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                          :       Case No. 3:20-cr-112

                Plaintiff,                         :       Judge Michael J. Newman

        v.                                         :

NADINE CONSUELO JACKSON,                           :

                Defendant.                         :


                               FINAL ORDER OF FORFEITURE

        Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the

record, the Court HEREBY FINDS THAT:

        On March 12, 2021, the Court entered a Preliminary Order of Forfeiture, finding that all

right, title, and interest in the following property (the “subject property”) had been forfeited to the

United States pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c):

        a.      Funds seized from River Valley Credit Union, Account Number ending in 7284,
                maintained in the name of Extract LLC, in the amount of $1,236,817.00; and

        b.      Funds seized from Radius Bank, Account Number ending in 4839, maintained in
                the name of Extract LLC, in the amount of $47,979.70.

The Court also entered a money judgment in the amount of $1,290,817.00 against the defendant.

        The Court found that the defendant had an interest in the subject property and directed the

United States to seize the subject property and to give notice of its intent to forfeit the property.

        The United States gave electronic notice through the CM/ECF notification system of the

Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not

object to the forfeiture.

        On March 16, 2021, the Court held the defendant’s sentencing hearing. The Amended
   Case: 3:20-cr-00112-MJN Doc #: 52 Filed: 08/25/21 Page: 2 of 2 PAGEID #: 254




Judgment establishes that the defendant shall forfeit the subject property to the United States.

       The United States published notice of this forfeiture action and of its intent to dispose of

the subject property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on March 16, 2021.

       The United States did not send direct written notice of the Preliminary Order of Forfeiture

because there was no person or entity who reasonably appeared to be a potential claimant with

standing to contest the forfeiture of the subject property in the ancillary proceeding.

       No person or entity has filed a timely petition with the Court asserting any interest in the

subject property or objecting to its proposed forfeiture.

       THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      All right, title, and interest in the subject property is condemned and forfeited to the

United States under 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

       2.      The United States shall dispose of the subject property in accordance with the law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Final Order of Forfeiture and to amend it as necessary pursuant to Rule 32.2(e)

of the Federal Rules of Criminal Procedure.

       IT IS SO ORDERED.


Dated: August 25, 2021                          s/Michael J. Newman
                                               HONORABLE MICHAEL J. NEWMAN
                                               UNITED STATES DISTRICT JUDGE




                                                  2
